PER CURIAM.
This cause having come on to be heard before the Court at a stated term thereof, upon the stipulation of the parties hereto, and counsel having been heard;
Now, therefore, upon the stipulation and consent of the parties hereto, it is *973ordered, adjudged, and decreed, as follows :
1. That the decree of the District Court entered on July 21, 1937, be and the same is hereby reversed, with directions to enter a new decree in favor of the plaintiff and against the defendant Sewerage Commission of the City of Milwaukee, awarding judgment to plaintiff, or its assigns, and against the said defendant, Sewerage Commission of the City of Milwaukee, in the sum of $818,000, and without costs or interest to either party prior to the date hereof.
2. The Clerk of this court is directed to enter and forward the decree and mandate of this court forthwith.